Citation Nr: 1707125	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 70 percent for bilateral hearing loss, prior to July 21, 2016.

[The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, prior to December 6, 2010, is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2009 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at an April 2013 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

As noted in prior May 2014 and November 2015 Board remands, VA has waived the time requirement for the filing of a substantive appeal on the issue of service connection for erectile dysfunction, and the Board has accepted jurisdiction over the issue.  See Percy v. Shinseki, 23, Vet. APP. 37, 45 (2009).

The Board remanded the appeal in November 2015 for further development.  The appeal has been recertified to the Board.  Unfortunately, an additional remand is necessary prior to a review of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the appeal for service connection for erectile dysfunction and for an increased rating for hearing loss has been recertified to the Board prior to completion of the development requested in a November 2015 Board remand.

With regard to the claim for an increased rating for bilateral hearing loss, the Board remanded the appeal in November 2015 for the issuance of a statement of the case.  The record shows that the Veteran submitted a timely notice of disagreement to a December 2013 rating decision which denied an increased rating in excess of 70 percent for bilateral hearing loss.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

In a January 2017 rating decision, the AOJ granted a 100 percent rating for bilateral hearing loss from July 21, 2016.  The AOJ stated in the decision that this constituted a complete grant of the benefits sought, and the issue would be removed from appeal without any further appellate review.  The Board finds, however, that the 100 percent grant from July 21, 2016 was only a partial grant of the benefits of sought on appeal, and the issue of entitlement to an increased rating for bilateral hearing loss prior to July 21, 2016 remains pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board finds, therefore, that a remand for a statement of the case is still necessary to address the appeal for an increased rating in excess of 70 percent for bilateral hearing loss prior to July 21, 2016.  Thereafter, the AOJ should return the record to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

With regard to the appeal for service connection for erectile dysfunction, it does not appear that a supplemental VA opinion has been obtained to address the question of whether the Veteran's erectile dysfunction was aggravated by his service-connected PTSD, to include the use of medications for treatment of PTSD, nor has the AOJ issued a supplemental statement of the case addressing that issue.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The November 2013 remand indicates that while a September 2014 VA examiner addressed whether the Veteran's medications were the "cause" of his erectile dysfunction, the examiner's rational was not adequate to address the question of aggravation.  While the VA examiner noted that the Veteran was not taking bupropion or quetiapine at the time his erectile dysfunction manifested, the examiner did not explain whether these medications aggravated his existing diagnosis of erectile dysfunction.  The Board finds that an additional remand is necessary to ensure compliance with the November 2015 Board remand order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to an increased rating in excess of 70 percent for bilateral hearing loss prior to July 21, 2016.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ refer the case to the September 2014 VA examiner, or other appropriate examiner, for a supplemental medical opinion to address the claim for service connection for erectile dysfunction on the basis of aggravation.  Another examination is not required.  

a).  The record and a copy of this remand order must be made available to the examiner for review.

b).  The VA examiner should provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated beyond its natural progression by service-connected PTSD, including the use of medications for treatment of PTSD (quetiapine, bupropion, and mirtazapine) after erectile dysfunction first manifested.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

c).  The examiner must provide a rationale for all opinions rendered with reference to the evidence of record.   If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rational for such a conclusion. 

3.  The AOJ should review the case to ensure full compliance with the terms of the Board's remand order and should take any corrective action deemed necessary. 

4.  After all development has been completed, the AOJ should readjudicate claim for service connection for erectile dysfunction.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




